33 So. 3d 115 (2010)
Melvin EUCEDA, Appellant,
v.
SOUTHEAST PERSONNEL LEASING, INC. and Packard Claims Administration, Appellees.
No. 1D10-0926.
District Court of Appeal of Florida, First District.
April 27, 2010.
David C. Wiitala of Wiitala & Contole, P.A., North Palm Beach, for Appellant.
No appearance for Appellees.
PER CURIAM.
Upon review of Appellant/Claimant's response to this Court's show cause order entered March 2, 2010, we dismiss this appeal because the order on appeal, which dismisses Claimant's petitions for benefits without prejudice and notes the statutory limitations period to amend the petition has not yet run, is a non-final, non-appealable order. See Mendez v. Shoma Dev. Corp., 899 So. 2d 510 (Fla. 1st DCA 2005) ("Because the order being appealed herein dismisses the petition for benefits without prejudice and contemplates the refiling of the petition ..., we dismiss this appeal as being taken from a nonfinal, nonappealable order."); Croes v. Univ. Cmty. Hosp., 886 So. 2d 1040, 1041 n. 2 (Fla. 1st DCA 2004) ("We note that as an alternative to refiling her claim, appellant could have requested the entry of a final order of dismissal with prejudice, which could then be appealed."). Martinez v. Collier County Public School, 804 So. 2d 559 (Fla. 1st DCA 2002), is distinguishable because, there, it was "uncontested that Appellant's claim would be time-barred if refiled." See Martinez, 804 So.2d at 560.
DISMISSED.
KAHN, DAVIS, and THOMAS, JJ., concur.